DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 5/12/2022, with respect to claims 1-30 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8, the phrase: “selectively applying the set of TCI State IDs to a single component carrier identified by the MAC-CE…” is vague and indefinite because the MAC-CE is defined to comprise a set of TCI state IDs (see lines 3-5), and therefore the single component carrier identified by the MAC-CE is considered vague and indefinite.
Similar issue exists in claim 12. 
Depending claims 2-11, 12-15 are rejected with the similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9, 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rahman et al. (Pub No.: 2021/0067979).
Regarding claim 12, Rahman et al. discloses a user equipment (see UE 116 in fig. 3), comprising: 
a transceiver (see RF transceiver in fig. 3) configured to communicate with a radio access network; 
a memory (see memory 360 in fig. 3); and 
a processor (see processor 340 in fig. 3) coupled to the transceiver and the memory, wherein the processor and the memory are configured to: 
receive at least one medium access control-control element (MAC-CE) comprising a set of transmission configuration indication state identifiers (TCI State IDs) via the transceiver (Rahman et al. see fig. 14, step 1404; para. 0179; the UE receives an activation command via medium access control-control element (MAC-CE) to activate N TCI state IDs from K TCI state IDs, wherein N<K and the activation command is common across the list of CCs.). The UE receives MAC-CE comprising TCI state IDs for activation; 
determine whether the user equipment received information identifying a plurality of component carriers (Rahman et al. see fig. 14, steps 1402, 1404; para. 0179, 0180; in para. 0179, …receives configuration information including a list of component carriers (CCs); in para. 0180, …the activation command is common across the list of CCs.); 
selectively apply the set of TCI State IDs to a single component carrier identified by the MAC-CE or to the plurality of component carriers, wherein the selectively applying the set of TCI State IDs is based on the determining whether the user equipment received the information identifying the plurality of component carriers (Rahman et al. see fig. 14, step 1406; para. 0181; the UE determines a TCI state Ti for a CCi in the list of CCs based on the activated N TCI state IDs.). The UE determines/applies TCI state Ti for a CCi based on the activated N TCI state IDs and the list of CCs; and 
receive via the transceiver a downlink transmission via the plurality of component carriers or the single component carrier according to the selectively applying the set of TCI State IDs (Rahman et al. see fig. 14, step 1406; para. 0182, 0183; receives a downlink (DL) transmission for the CCi based on a QCL-Info included in the determined TCI state Ti).
Rahman et al. explicitly discloses the feature to determine a TCI state Ti for a CCi based on the activated N TCI state IDs and the list of CCs, an official notice is taken that the determining/applying TCI state Ti+1 for a CCi+1 based on the activated N TCI state IDs and receiving a downlink transmission via the plurality of component carriers (e.g., CCi and CCi+1) are known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Rahman et al. in view of the official notice to determine/apply a plurality of TCI state IDs for a plurality of CCs.
The motivation would be to improve transmission efficiency.
Claim 1 is rejected similarly to claim 12.
Regarding claim 5, Rahman et al. discloses the feature wherein: the determining whether the user equipment received the information identifying the plurality of component carriers comprises determining that the user equipment received the information identifying the plurality of component carriers (Rahman et al. see fig. 14, steps 1402, 1404; para. 0179, 0180; in para. 0179, …receives configuration information including a list of component carriers (CCs); in para. 0180, …the activation command is common across the list of CCs.); and  the selectively applying the set of TCI State IDs comprises applying the set of TCI State IDs to the plurality of component carriers (Rahman et al. see fig. 14, step 1406; para. 0181; the UE determines a TCI state T.sub.i for a CC i in the list of CCs based on the activated N TCI state IDs.).
Regarding claim 6, Rahman et al. discloses the feature wherein: the determining whether the user equipment received the information identifying the plurality of component carriers comprises determining that the user equipment received the information identifying the plurality of component carriers; and the selectively applying the set of TCI State IDs comprises applying the set of TCI State IDs to all bandwidth parts (BWPs) of the plurality of component carriers (Rahman et al. see para. 0155; where the same set of TCI-state IDs is applied for all the BWPs in the configured CCs,).
Regarding claim 9, Rahman et al. discloses the feature for receiving the information identifying the plurality of component carriers via radio resource control (RRC) signaling; wherein the determining whether the user equipment received the information identifying the plurality of component carriers comprises determining that the user equipment received the information identifying the plurality of component carriers (Rahman et al. see fig. 14, step 1406; para. 0143, 0181, 0187; the UE determines a TCI state T.sub.i for a CC i in the list of CCs based on the activated N TCI state IDs.).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub No.: 2021/0067979) in view of Chang et al. (Pub No.: 2021/0281667).
Regarding claim 10, Rahman et al. does not explicitly disclose the feature for receiving the information identifying the plurality of component carriers via MAC-CE signaling; wherein the determining whether the user equipment received the information identifying the plurality of component carriers comprises determining that the user equipment received the information identifying the plurality of component carriers.
Chang et al. from the same or similar fields of endeavor discloses the feature for receiving the information identifying the plurality of component carriers via MAC-CE signaling; wherein the determining whether the user equipment received the information identifying the plurality of component carriers comprises determining that the user equipment received the information identifying the plurality of component carriers (Chang et al. see para. 0084; the base station (eNB, eNodeB) may send a MAC CE (Medium Access Control-Control Element, medium access control-control element) to the UE to activate one or more component carriers for the UE). The base station may send a MAC CE for identifying a plurality of CC for activation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Rahman et al. and to implement with the feature as taught by Chang et al. to transmit MAC CE identifying a plurality of CCs.
The motivation would be to improve transmission reliability.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub No.: 2021/0067979) in view of Tan Bergstrom et al. (Pub No.: 2016/0352493).
Regarding claim 11, Rahman et al. does not explicitly disclose the feature for receiving information identifying a subset of the plurality of component carriers via the MAC-CE.
Tan Bergstrom et al. from the same or similar fields of endeavor discloses the feature receiving information identifying a subset of the plurality of component carriers via the MAC-CE (Tan Bergstrom et al. see para. 0135).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Rahman et al. and to implement with the feature as taught by Tan Bergstrom et al. to receiving MAC-CE identifying a subset of CCs.
The motivation would be to improve transmission reliability.

Allowable Subject Matter
Claims 2-4, 7, 8, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guan et al. (Pub No.: 2021/0153209) discloses a method includes: receiving first indication information on a first component carrier (CC), wherein the first indication information indicates a bandwidth part (BWP) for transmitting a downlink signal and a second CC to which the BWP belongs; determining a first mapping relationship based on the second CC and the BWP, wherein the first mapping relationship indicates a correspondence between at least one transmission configuration indicator (TCI) state and at least one TCI value; determining a TCI state based on the first mapping relationship and a received TCI; determining, based on the TCI state, a receive beam for receiving the downlink signal; and receiving the downlink signal in the BWP on the second CC by using the receive beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464